Citation Nr: 0830143	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-35 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the widow is entitled to additional monthly 
Dependency and Indemnity Compensation (DIC) benefits under 38 
U.S.C.A. § 1311(a)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active duty service from December 1948 to 
February 1950, from November 1950 to December 1951, and from 
December 1952 to September 1970.  The record reflects that 
the veteran was a prisoner of war in Korea.  He died in 
February 2005.  The appellant is the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 2005, a 
statement of the case was issued in October 2005, and a 
substantive appeal was received in October 2005.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran died in February 2005, and service connection 
has been granted for the cause of death.

2.  During his lifetime, the veteran was not in receipt of 
service connection for any condition prior to May 1998; he 
had a 100 percent disability rating effective from May 1998.

3.  The veteran did not have a service-connected disability 
which was rated totally disabling for at least 8 years prior 
to his death.




CONCLUSION OF LAW

The criteria for enhanced Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1311 have not been met.  38 
U.S.C.A. § 1311 (West 2002); 38 C.F.R. § 20.1106 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet.App. 183, 187 (2002).

In this case featuring the claimant's claim of entitlement to 
additional monthly DIC benefits under 38 U.S.C.A. § 
1311(a)(2), the Board finds that the VCAA is not applicable.  
Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with 'the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim.'  Mason v. 
Principi, 16 Vet.App. 129, 132 (2002) (quoting 146 CONG.REC. 
S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  There is no dispute in this case as to the 
underlying facts as reflected by the evidence.  Even assuming 
that all of the appellant's factual assertions in this case 
can be accepted, her appeal must nevertheless be denied as a 
matter of law.  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet.App. at 132; Smith (Claudus) v. Gober, 14 
Vet.App. 227 (2000, aff'd, 28 F.3d 1384 (Fed.Cir. 2002).  As 
the law regarding assignment of an effective date for a claim 
is dispositive in resolving the appeal for an earlier 
effective date, the VCAA is not applicable in this case.

Analysis

Dependency indemnity and compensation (DIC) is payable to a 
veteran's surviving spouse, when the veteran dies from a 
service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.5(a).  The Board notes that service connection for the 
cause of the veteran's death has already been granted in the 
March 2005 RO rating decision.

The Board notes, in passing, that subsequent to the March 
2005 rating decision, the record contains correspondence by 
the RO and the appellant which raises some confusion as to 
the basis of the grant of DIC in the March 2005 rating 
decision.  There has been some discussion that the March 2005 
grant of DIC to the appellant was based upon the provisions 
of 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a) concerning 
former prisoners of war.  In pertinent part, this statute and 
implementing regulation provide that a surviving spouse may 
establish entitlement to DIC in the same manner as if the 
veteran's death were service connected where it is shown that 
the veteran's death was not the result of willful misconduct, 
and the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b)(3); 38 
C.F.R. § 3.22(a).  The Board observes, however, that service 
connection was established for the cause of the veteran's 
death and it appears that application of the exceptions 
contemplated for former prisoners of war were not necessary 
to award DIC to this appellant.

In any event, it is clear from the record that the appellant 
has already been awarded DIC.  Regardless of any confusion 
regarding the basis of the existing award of DIC, the 
analysis of this appeal is the same concerning the 
appellant's claim of entitlement to the 'enhanced' DIC 
benefit.

VA will pay an increased amount of, or 'enhanced,' DIC 
benefits to the surviving spouse of a deceased veteran who, 
at the time of death, was in receipt of or entitled to 
receive (or but for the receipt of retired pay or retirement 
pay was entitled to receive) compensation for a service-
connected disability that was rated totally disabling for a 
continuous period of at least eight years immediately 
preceding death.  In determining the period of a veteran's 
disability for purposes of the preceding sentence, only the 
period in which the veteran was married to the surviving 
spouse shall be considered.  38 U.S.C.A. § 1311(a)(2).

When a veteran's death occurred on or after January 1, 1993, 
section 3.10(b) of VA regulations provides that the monthly 
rate of DIC for a surviving spouse shall be the amount set 
forth in 38 U.S.C.A. § 1311(a)(1).  This rate shall be 
increased by the amount set forth in 38 U.S.C.A. § 1311(a)(2) 
when, as indicated above, the veteran had a service-connected 
disability evaluated as totally disabling for a continuous 
period of at least eight years immediately preceding death.  
38 C.F.R. § 3.10(c).

The appellant asserts that she is entitled to enhanced DIC 
benefits because, as explained in the August 2005 notice of 
disagreement, the veteran "would have been rated totally 
disabled had he filed his claim as early as 02-04-97, which 
would have resulted in my meeting the 8 year requirement."  
In subsequent statements, including those dated February 2006 
and August 2006, the appellant expressly argues for 
entitlement to the benefit on the basis of the veteran's 
"hypothetical" entitlement to a 100 percent disability 
rating prior to the actual filing of his first pertinent 
claims for disability benefits.  As will be explained below, 
the Board concludes that a recent decision of the Federal 
Circuit governs the outcome of this case and that that 
decision has rendered a previously applicable legal theory of 
'hypothetical' entitlement to benefits under 38 U.S.C. § 
1311(a)(2) inapplicable in cases such as this one.  Rodriguez 
v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

On January 21, 2000, section 3.22 (which implements a 
statutory provision similar to section 1311(a)(2), i.e., 38 
U.S.C. § 1318, which governs entitlement to DIC benefits for 
surviving spouses of veterans who were 'entitled to receive' 
compensation for service-connected disability that was rated 
as totally disabling for a continuous period of at least ten 
years prior to death) was amended to define the statutory 
term 'entitled to receive' so as to exclude 'hypothetical' 
entitlement to DIC benefits previously recognized by the 
Court.

In Hix v. Gober, 225 F.3d 1377 (Fed.Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to enhanced DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), section 20.1106, as it was written at the time of 
the Hix decision, permitted VA to consider whether the 
veteran, although not actually in receipt of compensation for 
disability evaluated as totally disabling for the requisite 
period of time, was nonetheless 'hypothetically' entitled to 
receive such compensation based upon a de novo review of the 
evidence on file.  Following the issuance of the Federal 
Circuit's opinion in Hix, the Board sought a VA General 
Counsel opinion with regard to the evidence to be considered 
in determinations of hypothetical entitlement for purposes of 
38 U.S.C.A. § 1311(a)(2).

In December 2000, VA General Counsel issued a precedential 
opinion which found that the Federal Circuit's language in 
the Hix opinion regarding consideration of new evidence 
presented by the surviving spouse was obiter dictum (i.e., 
words of an opinion entirely unnecessary for the decision of 
the case) and not binding precedent as to claims for DIC 
under 38 U.S.C.A. § 1311(a)(2) because the specific holding 
of the Federal Circuit was to affirm the Court's earlier 
decision in Hix authorizing consideration of entitlement to 
additional DIC benefits on a 'hypothetical' theory.  See 
VAOPGCPREC 9-2000.  The Federal Circuit's statement, at the 
very end of its opinion, mentioning consideration of any new 
evidence submitted, conflicted with earlier holdings by the 
Court in decisions indicating that hypothetical entitlement 
exists when the 'evidence in the veteran's claims file or VA 
custody prior to the veteran's death' show that the veteran 
was entitled to a total disability rating for the specified 
period prior to death.  See Green v. Brown, 10 Vet.App. 111, 
118 (1997); Cole v. West, 13 Vet.App. 268, 274 (1999).  The 
General Counsel concluded that the Federal Circuit's decision 
in Hix did not require VA to accept and consider evidence 
submitted after a veteran's death and offered to establish, 
under 38 U.S.C.A. § 1311(a)(2), that the veteran was 
'entitled to receive' compensation from VA during his 
lifetime for a service-connected disability that was rated 
totally disabling for a continuous period of at least eight 
years immediately preceding his death.

Thereafter, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit concluded that 38 
C.F.R. § 3.22 and 38 C.F.R. § 20.1106 stated inconsistent 
interpretations of virtually identical statutes codified at 
38 U.S.C. § 1318(b) and 38 U.S.C. § 1311(a)(2), respectively, 
and ordered VA to issue regulations to either remove or 
explain the apparent inconsistency.  As noted above, both 
statutory provisions authorize payment of certain DIC 
benefits to survivors of veterans who were, at the time of 
death, 'entitled to receive' disability compensation for a 
service-connected disability that was rated totally disabling 
for a specified number of years immediately preceding death.  
The Federal Circuit concluded that 38 C.F.R. § 3.22 
interpreted 38 U.S.C.A. § 1318(b) as providing that the 
question of whether the veteran was 'entitled to receive' 
such benefits would be governed by VA decisions during the 
veteran's lifetime, except where such decisions were found to 
contain a clear and unmistakable error (CUE).  It was also 
determined that section 20.1106 interpreted 38 U.S.C.A. 
§ 1311(a)(2), as requiring VA to disregard all decisions 
during the veteran's lifetime.  The Federal Circuit directed 
VA to conduct rulemaking to either revise one of its 
regulations to harmonize its interpretation of the statutes 
or to explain the basis for the apparent inconsistency in its 
interpretation of those statutes.

In response to the Federal Circuit directive, VA concluded 
that the language, context, and legislative history of 38 
U.S.C.A. § 1318(b) and 38 U.S.C.A. § 1311(a)(2), viewed 
together, clearly evinced Congress' intent to authorize DIC 
only in cases where the veteran's entitlement to total 
disability compensation for the specified number of years 
prior to death was established by ratings during the 
veteran's lifetime or by correction of CUE in such decisions.  
Accordingly, 38 C.F.R. § 20.1106 was amended to clarify that, 
as with decisions under 38 C.F.R. § 1318, decisions under 38 
U.S.C.A. § 1311(a)(2) will be decided taking into 
consideration prior dispositions made during the veteran's 
lifetime of issues involved in the survivor's claim.  The 
effect of this change was to make VA's position clear that 
entitlement to benefits under either 38 U.S.C.A. § 1318 or 38 
U.S.C.A. § 1311 must be based on the determinations made 
during the veteran's lifetime, or challenges to such 
decisions on the basis of CUE, rather than on de novo 
posthumous determinations as to whether the veteran 
hypothetically could have been entitled to certain benefits 
if he or she had applied for them during his or her lifetime.  
See 67 Fed.Reg. 16309, 16317 (Apr. 5, 2002).

The revision of 38 C.F.R. § 20.1106 was not a 'substantive' 
change.  Rather, the change made to this section was part of 
an 'interpretive rule' reflecting the Secretary's conclusion 
that VA has never been authorized, or had the authority, 
under 38 U.S.C.A. § 1311 to award additional DIC benefits 
where the veteran merely had hypothetical, as opposed to 
actual, entitlement to compensation.  The VA's interpretation 
was confirmed by the Federal Circuit in National Organization 
of Veterans' Advocates, Inc. v. Secretary of Veterans 
Affairs, 314 F.3d 1373 (Fed.Cir. 2003) (NOVA II) in which it 
was held that VA should also continue to process claims for 
survivor benefits that would be rejected because they were 
based on the filing of new claims after the veteran's death, 
since the Federal Circuit found that the Department's 
interpretation of the statute as barring such claims was 
permissible and reasonable.  Thus, it appeared that 
hypothetical entitlement was no longer viable.

However, in Rodriguez v. Nicholson, 19 Vet.App. 275 (2005), 
the Court determined that the theory of hypothetical 
entitlement should be applied to claims pending the date of 
the amendment to 38 C.F.R. § 3.22, i.e., January 21, 2000, as 
prior to that time, the amended 38 C.F.R. § 3.22 could not be 
retroactively applied.  That decision was appealed to the 
Federal Circuit.  In Rodriguez v. Peake, 511 F.3d 1147 
(Fed.Cir. 2008), the Federal Circuit reversed the decision of 
the Court, holding that the application of amended section 
3.22 to the appellee's claim did not create an unlawful 
retroactive effect because it did not retrospectively 
diminish any of her rights to benefits.  Thus, the Federal 
Circuit held that 38 C.F.R. § 3.22, as amended in 2000, did 
not have an unlawful retroactive effect and may be applied to 
claims for DIC benefits filed by survivors before the 
amendment took effect.

Because similar amendments were made to the implementing 
regulations under section 1311(a)(2) in December 2005 as were 
made in January 2000 to section 3.22, the Board concludes 
that the Federal Circuit's holding in Rodriquez governs the 
outcome in this case as well.  38 C.F.R. § 3.10(f)(3); 70 
Fed.Reg. 72211, 72220 (December 2, 2005).  Accordingly, 
consideration of hypothetical entitlement, which is the 
primary argument and theory of entitlement raised by the 
appellant and her representative in this case, may not be 
considered by the Board.  See Rodriguez v. Peake, 511 F.3d 
1147 (Fed. Cir. 2008).

Given the above, this case must be decided based on the 
determinations made during the veteran's lifetime.  Thus, the 
appellant is entitled to enhanced DIC if she can demonstrate 
(1) the veteran was in receipt of a 100 percent evaluation 
for eight years prior to death, or (2) that such requirement 
would have been met but for CUE in a prior decision on a 
claim filed during the veteran's lifetime, or (3) the claim 
could be reopened based on service department records not 
previously considered by VA and which provided a basis for 
awarding a total disability rating.  See 38 C.F.R. § 3.10.

A review of the record clearly discloses that the veteran was 
not in receipt of service connection for any condition prior 
to May 1998, and his 100 percent disability rating was 
effective from May 1998.  As the veteran died less than 7 
years later in February 2005, he clearly was not in receipt 
of a 100 percent rating for service-connected disability for 
eight continuous years prior to his death.

Regarding the second situation, no argument has been made 
that there was CUE in any of the rating decisions entered by 
the RO during the veteran's lifetime.  Fugo v. Brown, 6 
Vet.App. 40, 43-44 (1993); Luallen v. Brown, 8 Vet.App. 92 
(1995); Caffrey v. Brown, 6 Vet.App. 377, 384 (1994) (if a 
claimant wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error).

Furthermore, the appellant has not identified, nor does the 
record reflect, service department records not previously 
considered by VA, which could serve as the basis for 
reopening of the claim and the awarding of benefits at the 
requisite level.

The Board has considered the appellant's statements and 
understands her contentions fully.  The Board sympathizes 
with the appellant and recognizes the honorable service of 
the veteran, who was a former prisoner of war.  However, the 
Board finds that it is not authorized to consider a 
hypothetical entitlement theory in this case, and it may not 
make any allowance for the fact that the veteran's 100 
percent rating nearly extended for the qualifying period of 8 
years.  The Board is without authority to grant eligibility 
to benefits simply because it might perceive the result to be 
equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 
Vet.App. 416, 425 (1994).  The Board further observes that 
'no equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress.'  Smith v. Derwinski, 2 Vet.App. 
429, 432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)].

Entitlement to enhanced DIC benefits under 38 U.S.C.A. § 1311 
must be adjudicated with specific regard given to decisions 
made during the veteran's lifetime.  For the foregoing 
reasons, the Board finds that the claim for enhanced DIC 
under 38 U.S.C.A. § 1311(a)(2) based on hypothetical 
entitlement to a total disability rating for a continuous 
period of at least 8 years prior to death must be denied as a 
matter of law.


ORDER

The appeal is denied.


____________________________________________
M. W.  GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


